11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Patriot Oil Company,                        * From the 441st District Court
                                              Midland County,
                                              Trial Court No. CV50826.

Vs. No. 11-15-00122-CV                      * June 25, 2015

Roy L. Bell, Attorney at Law,               * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

           This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Patriot Oil Company.